DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 - 16 are currently subject to non-statutory double patent rejections, but are otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcomings of these claims were rectified by the timely filing of a terminal disclaimer, these claims would be allowable.6.	
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 2 and 14 - 16,  several of the features of these claims were known in the art as evidenced by Lee et al (U.S. PG Pub. No. 2020/0143171) which discloses selecting a frame from a scene and generating a first frame segmentation (e.g., mask image 216) using: (i) the frame (e.g., image frame 206); and (ii) a segmentation network (“interaction network” and “propagation network”) at ¶¶ [0052]-[0055] and FIG. 2A Lee discloses displaying on a device: (i) the frame (e.g., image frame 206); and (ii) the first frame segmentation (e.g., mask image 216) overlaid on the frame and receiving a correction input directed to the frame at ¶ [0056]; to wit: “[A] user applies user annotations to mask image 216, and the interaction network generates mask image 220... For instance, a user may select a toggle switch in a user interface to switch between display of image frame 206 and mask image 216, and apply user annotations to one or both of these images.” See, also, ¶ [0060] and FIGS. 1, 2A. Lee discloses training the segmentation network using the correction input at ¶ [0137]; to wit: “[T]he systems described herein train object segmentation systems in a multi-round training scenario where training updates are generated after receiving multiple rounds of annotations, and generating mask images for all image frames at each round of user annotations received.” See, also, ¶¶ [0023], [0039], ¶ [0058] and FIG. 2B. Lee discloses generating a revised frame segmentation using: (i) the frame; and (ii) the segmentation network; and displaying on the device: (i) the frame; and (ii) the revised frame segmentation overlaid on the frame at ¶¶ [0058], [0097], [0137] and FIG. 2B. 
However, regarding claims 2 and 12, Lee does not disclose iterating through the generating segmentation step, displaying segmentation step, receiving correction input step, and training the segmentation step until a number of iterations reaches a predetermined threshold, the predetermined threshold being determined based on a statistical variation within the scene. Rather, Lee teaches  iterating through the generating segmentation step, displaying segmentation step, receiving correction input step, and training the segmentation step until all images have been segmented at ¶¶ [0151](“[T]he extracting the second feature map and the generating the additional mask estimation are repeated until a respective mask estimation is generated for each image frame of the video sequence.”), [0171](“[T]he procedures described herein train object segmentation systems in a multi-round training scenario where training updates are generated after receiving multiple rounds of annotations, and generating mask images for all image frames at each round of user annotations received… Hence, the procedures described herein train object segmentation systems to learn weights that reliably and accurately segment objects in video sequences, and may not require as many training iterations…”). And, regarding claim 14,  Lee does not disclose scanning the scene for a set of statistical variation points  and wherein the selecting the frame step is conducted: (i) using the set of statistical variation points  and (ii) so that the frame is from a frame located between two statistical variation points in the set of statistical variation points.  With regards to claim 15, Lee does not disclose dilating the first frame segmentation to form an outer boundary of a tri-map  eroding the first frame segmentation to form an inner boundary of the tri-map  and presenting a region of the frame for receiving the correction input using the tri-map. With regards to claim 16, Lee does not disclose receiving a frame skip input instead of an additional correction input during an iteration of the training the segmentation network for the scene step  wherein the training the segmentation network using the correction input step is skipped during the iteration.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.






(continued on next page)
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,004,203. This is a statutory double patenting rejection.
Present Application
Claim 1
U.S. Patent No. 11,004,203
Claim 1
A computer-implemented method comprising:
A computer-implemented method comprising:  
selecting a frame from a scene;
selecting a frame from a scene; 
generating a first frame segmentation using:  
(i) the frame; and 
(ii) a segmentation network; 
generating a first frame segmentation using: 
(i) the frame; and 
(ii) a segmentation network;  
displaying on a device: 
(i) the frame; and  
(ii) the first frame segmentation overlaid on the frame; 
displaying on a device: 
(i) the frame; and 
(ii) the first frame segmentation overlaid on the frame;  
receiving a correction input directed to the frame; 
receiving a correction input directed to the frame;  
training the segmentation network using the correction input; 
training the segmentation network using the correction input; 
generating, after training the segmentation network using the correction input, a revised frame segmentation using:  
(i) the frame; and  
(ii) the segmentation network; and 
generating, after training the segmentation network using the correction input, a revised frame segmentation using:
(i)the frame; and
(ii) the segmentation network; and 
displaying on the device: 
(i) the frame; and  
(ii) the revised frame segmentation overlaid on the frame.
displaying on the device: 
(i) the frame; and 
(ii) the revised frame segmentation overlaid on the frame.

 	
Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 11,004,203. This is a statutory double patenting rejection.
Present Application
Claim 3
U.S. Patent No. 11,004,203
Claim 2
The computer-implemented method of claim 1, wherein: 
the training step, the generating the revised frame segmentation step, and the displaying the frame and revised frame segmentation step are all conducted as a single response to the receiving the correction input step.
The computer-implemented method of claim 1, wherein: 
the training step, the generating the revised frame segmentation step, and the displaying the frame and revised frame segmentation step are all conducted as a single response to the receiving the correction input step.




(continued on next page)

	
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 11,004,203. This is a statutory double patenting rejection.
Present Application
Claim 4
U.S. Patent No. 11,004,203
Claim 3
4. The computer-implemented method of claim 3, further comprising: 
generating, after training the segmentation network using the correction input, a second frame segmentation using: 
(i) a second frame; and 
(ii) the segmentation network; 
wherein the second frame is from the scene; and wherein the generating the second frame segmentation step is conducted as part of the single response.
The computer-implemented method of claim 2, further comprising: 
generating, after training the segmentation network using the correction input, a second frame segmentation using: 
(i) a second frame; and 
(ii) the segmentation network; 
wherein the second frame is from the scene; and wherein the generating the second frame segmentation step is conducted as part of the single response.


	
Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 11,004,203. This is a statutory double patenting rejection.

Present Application
Claim 5
U.S. Patent No. 11,004,203
Claim 4
The computer-implemented method of claim 3, further comprising: 
generating, after training the segmentation network using the correction input, a set of frame segmentations using: 
(i) a set of frames; and 
(ii) the segmentation network; 
wherein the set of frames define the scene; and wherein the generating the set of frame segmentations is conducted as part of the single response.
The computer-implemented method of claim 2, further comprising: 
generating, after training the segmentation network using the correction input, a set of frame segmentations using: 
(i) a set of frames; and 
(ii) the segmentation network; 
wherein the set of frames define the scene; and wherein the generating the set of frame segmentations is conducted as part of the single response.








(continued on next page)
	
Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 11,004,203. This is a statutory double patenting rejection.
Present Application
Claim 6
U.S. Patent No. 11,004,203
Claim 5
The computer-implemented method of claim 1, further comprising: 
scanning the scene for a set of statistical variation points using a frame selector; and 
wherein the selecting the frame step is conducted: (i) using the set of statistical variation points; and (ii) so that the frame is from a frame located between two statistical variation points in the set of statistical variation points.
The computer-implemented method of claim 1, further comprising: 
scanning the scene for a set of statistical variation points using a frame selector; 
wherein the selecting the frame step is conducted: (i) using the set of statistical variation points; and (ii) so that the frame is from a frame located between two statistical variation points in the set of statistical variation points.


	
Claim 7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 11,004,203. This is a statutory double patenting rejection.
Present Application
Claim 7
U.S. Patent No. 11,004,203
Claim 8
The computer-implemented method of claim 1, further comprising: 
dilating the first frame segmentation to form an outer boundary of a tri-map; 
eroding the first frame segmentation to form an inner boundary of the tri-map; and 
presenting a region of the frame for receiving the correction input using the tri-map.
The computer-implemented method of claim 1, further comprising: 
dilating the first frame segmentation to form an outer boundary of a tri-map; 
eroding the first frame segmentation to form an inner boundary of the tri-map; and 
presenting a region of the frame for receiving the correction input using the tri-map.


	













(continued on next page)

Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 11,004,203. This is a statutory double patenting rejection.
Present Application
Claim 9
U.S. Patent No. 11,004,203
Claim 12
The computer-implemented method of claim 1, further comprising: 
selecting a second frame from the scene; generating a second frame segmentation using: 
(i) the second frame; and 
(ii) the segmentation network; and 
displaying on the device: 
(i) the second frame; and 
(ii) the second frame segmentation overlain on the second frame; 
receiving a frame skip input; 
selecting a third frame from the scene; and wherein the selecting the third frame step is conducted as a response to the receiving the frame skip input.
The computer-implemented method of claim 1, further comprising:
 selecting a second frame from the scene; generating a second frame segmentation using: 
(i) the second frame; and 
(ii) the segmentation network; 
displaying on the device: 
(i) the second frame; and 
(ii) the second frame segmentation overlaid on the second frame; 
receiving a frame skip input; and 
selecting a third frame from the scene; 
wherein the selecting the third frame step is conducted as a response to the receiving the frame
skip input.


	
Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 11,004,203. This is a statutory double patenting rejection.
Present Application
Claim 10
U.S. Patent No. 11,004,203
Claim 13
The computer-implemented method of claim 1, further comprising:
displaying a prompt to select a segmentation target;
wherein the correction input is provided in response to the prompt;
wherein training the segmentation using the correction input includes tagging a portion of
the frame identified by the correction input with a tag for the segmentation target; and
wherein the portion of the frame and the tag are used as a supervisor in a training routine
for the segmentation network.
The computer-implemented method of claim 1, further comprising: 
displaying a prompt to select a segmentation target; 
wherein the correction input is provided in response to the prompt; 
wherein training the segmentation network using the correction input includes tagging a portion of the frame identified by the correction input with a tag for the segmentation target; and 
wherein the portion of the frame and the tag are used as a supervisor in a training routine for the segmentation network.


	


(continued on next page)
Claim 18 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 11,004,203. This is a statutory double patenting rejection.
Present Application
Claim 18
U.S. Patent No. 11,004,203
Claim 14
A device comprising: 
A device comprising:  
a display; 
a display;  
a frame selector instantiated on the device, wherein the frame selector is programmed to select a frame from a scene; 
a frame selector instantiated on the device, wherein the frame selector is programmed to select a frame from a scene;  
a segmentation editor instantiated on the device, wherein the segmentation editor is programmed to, in response to the frame selector selecting the frame, display on the display: 
(i) the frame; and 
(ii) a frame segmentation overlaid on the frame; 
a segmentation editor instantiated on the device, wherein the segmentation editor is programmed to, in response to the frame selector selecting the frame, display on the display: 
(i) the frame; and 
(ii) a frame segmentation overlaid on the frame; and  
a correction interface configured to receive a correction input directed to the frame; and 
a correction interface configured to receive a correction input directed to the frame;  
wherein the device is programmed to: 
wherein the device is programmed to:  
provide the correction input to a trainer for a segmentation network; 
provide the correction input to a trainer for a segmentation network;  
receive a revised frame segmentation from the segmentation network after the trainer has applied the correction input to the segmentation network; and 
receive a revised frame segmentation from the segmentation network after the trainer has applied the correction input to the segmentation network; and 
display the revised frame segmentation overlaid on the frame.
display the revised frame segmentation overlaid on the frame.


	
Claim 19 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 11,004,203. This is a statutory double patenting rejection.
Present Application
Claim 19
U.S. Patent No. 11,004,203
Claim 16
The device of claim 18, wherein the frame selector is programmed to: 
The device of claim 14, wherein the frame selector is further programmed to: 
scan the scene for a set of statistical variation points; and 
scan the scene for a set of statistical variation points;
wherein the selecting the frame step is conducted: (i) using the set of statistical variation points; and (ii) so that the frame is from a frame located between two statistical variation points in the set of statistical variation points.
wherein the selecting the frame step is conducted: (i) using the set of statistical variation points; and (ii) so that the frame is from a frame located between two statistical variation points in the set of statistical variation points


	
Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 11,004,203. This is a statutory double patenting rejection.
Present Application
Claim 20
U.S. Patent No. 11,004,203
Claim 18
The device of claim 18, wherein:  
The device of claim 14, wherein:  
the correction interface includes a prompt to select a segmentation target; 
the correction interface includes a prompt to select a segmentation target;  
the correction input is provided in response to the prompt; the trainer is a supervised learning trainer; and 
the correction input is provided in response to the prompt; the trainer is a supervised learning trainer; and  
a portion of the frame identified by the correction input and a segmentation target type form a supervisor for the trainer.
a portion of the frame identified by the correction input and a segmentation target form a supervisor for the trainer.


	
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,004,203. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 8
U.S. Patent No. 11,004,203
Claim 10
The computer-implemented method of claim 1, wherein:  
The computer-implemented method of claim 7, wherein:  
training the segmentation network using the correction input includes tagging a portion of the frame identified by the correction input with a tag for the segmentation target; and  
training the segmentation network using the correction input includes tagging a portion of the frame identified by the correction input with a tag for the segmentation target; and  
the portion of the frame and the tag are used as a supervisor in a training routine for the segmentation network.
the portion of the frame and the tag are used as a supervisor in a training routine for the segmentation network.

 	


(continued on next page)

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,004,203 in view of Lee et al (U.S. PG Pub. No. 2020/0143171). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 11
U.S. Patent No. 11,004,203
Claim 1
A computer-implemented method comprising: selecting a frame from a scene; generating a first frame segmentation using: 
(i) the frame; and 
(ii) a segmentation network; 
A computer-implemented method comprising: selecting a frame from a scene; generating a first frame segmentation using: 
(i) the frame; and
(ii) a segmentation network;
displaying on a device: 
(i) the frame; and 
(ii) the first frame segmentation overlaid on the frame; 
displaying on a device: 
(i) the frame; and 
(ii) the first frame segmentation overlaid on the frame;
receiving a correction input on the frame; training the segmentation network using the correction input; and 
receiving a correction input directed to the frame;
training the segmentation network using the correction input;
training the segmentation network for the scene by iterating the selecting, generating, displaying, receiving, and training steps using one of: the same frame; or a series of frames from the scene.

(See LEE reference, discussed below)

 	
	
Lee et al (U.S. PG Pub. No. 2020/0143171) discloses selecting a frame from a scene and generating a first frame segmentation (e.g., mask image 216) using: (i) the frame (e.g., image frame 206); and (ii) a segmentation network (“interaction network” and “propagation network”) at ¶¶ [0052]-[0055] and FIG. 2A Lee discloses displaying on a device: (i) the frame (e.g., image frame 206); and (ii) the first frame segmentation (e.g., mask image 216) overlaid on the frame and receiving a correction input directed to the frame at ¶ [0056]; to wit: “[A] user applies user annotations to mask image 216, and the interaction network generates mask image 220... For instance, a user may select a toggle switch in a user interface to switch between display of image frame 206 and mask image 216, and apply user annotations to one or both of these images.” See, also, ¶ [0060] and FIGS. 1, 2A. Lee discloses training the segmentation network using the correction input at ¶ [0137]; to wit: “[T]he systems described herein train object segmentation systems in a multi-round training scenario where training updates are generated after receiving multiple rounds of annotations, and generating mask images for all image frames at each round of user annotations received.” See, also, ¶¶ [0023], [0039], ¶ [0058] and FIG. 2B. Lee further discloses training the segmentation network for the scene by iterating the selecting, generating, displaying, receiving, and training steps using a series of frames from the scene at ¶¶ [0151](“[T]he extracting the second feature map and the generating the additional mask estimation are repeated until a respective mask estimation is generated for each image frame of the video sequence.”), [0171](“[T]he procedures described herein train object segmentation systems in a multi-round training scenario where training updates are generated after receiving multiple rounds of annotations, and generating mask images for all image frames at each round of user annotations received… Hence, the procedures described herein train object segmentation systems to learn weights that reliably and accurately segment objects in video sequences, and may not require as many training iterations…”). See, also, ¶¶ [0058], [0097], [0137] and FIG. 2B.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,004,203 in view of Lee et al (U.S. PG Pub. No. 2020/0143171). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 13
U.S. Patent No. 11,004,203
Claim 3
The computer-implemented method of claim 11, further comprising:
generating, after training the segmentation network using the correction input, a second
frame segmentation using: (i) a second frame; and (ii) the segmentation network;
wherein the second frame is from the scene; and
wherein the generating the second frame segmentation step is conducted as part of the
single response.
The computer-implemented method of claim 2, further comprising: 
generating, after training the segmentation network using the correction input, a second frame segmentation using: (i) a second frame; and (ii) the segmentation network; 
wherein the second frame is from the scene; and wherein the generating the second frame segmentation step is conducted as part of the single response.

 	
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,004,203 in view of Lee et al (U.S. PG Pub. No. 2020/0143171). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 14
U.S. Patent No. 11,004,203
Claim 5
The computer-implemented method of claim 11, further comprising:
scanning the scene for a set of statistical variation points; and
wherein the selecting the frame step is conducted: (i) using the set of statistical variation points; and (ii) so that the frame is from a frame located between two statistical variation points in the set of statistical variation points.
The computer-implemented method of claim 1, further comprising: 
scanning the scene for a set of statistical variation points using a frame selector; 
wherein the selecting the frame step is conducted: (i) using the set of statistical variation points; and (ii) so that the frame is from a frame located between two statistical variation points in the set of statistical variation points.

 	
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,004,203 in view of Lee et al (U.S. PG Pub. No. 2020/0143171). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 15
U.S. Patent No. 11,004,203
Claim 8
The computer-implemented method of claim 11, further comprising:
dilating the first frame segmentation to form an outer boundary of a tri-map;
eroding the first frame segmentation to form an inner boundary of the tri-map; and
presenting a region of the frame for receiving the correction input using the tri-map.
The computer-implemented method of claim 1, further comprising: 
dilating the first frame segmentation to form an outer boundary of a tri-map; 
eroding the first frame segmentation to form an inner boundary of the tri-map; and 
presenting a region of the frame for receiving the correction input using the tri-map.

 	



(continued on next page)

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12  of U.S. Patent No. 11,004,203 in view of Lee et al (U.S. PG Pub. No. 2020/0143171). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 16
U.S. Patent No. 11,004,203
Claim 12
The computer-implemented method of claim 11, further comprising:
receiving a frame skip input instead of an additional correction input during an iteration of
the training the segmentation network for the scene step;
wherein the training the segmentation network using the correction input step is skipped
during the iteration.
The computer-implemented method of claim 1, further comprising: 
… receiving a frame skip input; and selecting a third frame from the scene; wherein the selecting the third frame step is conducted as a response to the receiving the frame
skip input.

 	
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,004,203 in view of Lee et al (U.S. PG Pub. No. 2020/0143171). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 17
U.S. Patent No. 11,004,203
Claim 13
The computer-implemented method of claim 11, further comprising:
displaying a prompt to select a segmentation target;
wherein the correction input is provided in response to the prompt;
wherein training the segmentation using the correction input includes tagging a portion of
the frame identified by the correction input with a tag for the segmentation target; and
wherein the portion of the frame and the tag are used as a supervisor in a training routine
for the segmentation network.
The computer-implemented method of claim 1, further comprising: 
displaying a prompt to select a segmentation target; 
wherein the correction input is provided in response to the prompt; 
wherein training the segmentation network using the correction input includes tagging a portion of the frame identified by the correction input with a tag for the segmentation target; and wherein the portion of the frame and the tag are used as a supervisor in a training routine for the segmentation network.

 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13, 17, are rejected under 35 U.S.C. 102(a)(2) as being anticipated Lee et al (U.S. PG Pub. No. 2020/0143171).

With regards to claim 11, Lee discloses selecting a frame from a scene and generating a first frame segmentation (e.g., mask image 216) using: (i) the frame (e.g., image frame 206); and (ii) a segmentation network (“interaction network” and “propagation network”) at ¶¶ [0052]-[0055] and FIG. 2A Lee discloses displaying on a device: (i) the frame (e.g., image frame 206); and (ii) the first frame segmentation (e.g., mask image 216) overlaid on the frame and receiving a correction input directed to the frame at ¶ [0056]; to wit: “[A] user applies user annotations to mask image 216, and the interaction network generates mask image 220... For instance, a user may select a toggle switch in a user interface to switch between display of image frame 206 and mask image 216, and apply user annotations to one or both of these images.” See, also, ¶ [0060] and FIGS. 1, 2A. Lee discloses training the segmentation network using the correction input at ¶ [0137]; to wit: “[T]he systems described herein train object segmentation systems in a multi-round training scenario where training updates are generated after receiving multiple rounds of annotations, and generating mask images for all image frames at each round of user annotations received.” See, also, ¶¶ [0023], [0039], ¶ [0058] and FIG. 2B. Lee further discloses training the segmentation network for the scene by iterating the selecting, generating, displaying, receiving, and training steps using a series of frames from the scene at ¶¶ [0151](“[T]he extracting the second feature map and the generating the additional mask estimation are repeated until a respective mask estimation is generated for each image frame of the video sequence.”), [0171](“[T]he procedures described herein train object segmentation systems in a multi-round training scenario where training updates are generated after receiving multiple rounds of annotations, and generating mask images for all image frames at each round of user annotations received… Hence, the procedures described herein train object segmentation systems to learn weights that reliably and accurately segment objects in video sequences, and may not require as many training iterations…”). See, also, ¶¶ [0058], [0097], [0137] and FIG. 2B.
With regards to claim 13, Lee discloses  generating, after training the segmentation network using the correction input, a second frame segmentation using: (i) a second frame  and (ii) the segmentation network at ¶ [0137]; to wit: “[T]he systems described herein train object segmentation systems in a multi-round training scenario where training updates are generated after receiving multiple rounds of annotations, and generating mask images for all image frames at each round of user annotations received.” See, also, ¶¶ [0151](“[T]he extracting the second feature map and the generating the additional mask estimation are repeated until a respective mask estimation is generated for each image frame of the video sequence.”), [0171](“[T]he procedures described herein train object segmentation systems in a multi-round training scenario where training updates are generated after receiving multiple rounds of annotations, and generating mask images for all image frames at each round of user annotations received… Hence, the procedures described herein train object segmentation systems to learn weights that reliably and accurately segment objects in video sequences, and may not require as many training iterations…”). See, also, ¶¶ [0058], [0097], [0137] and FIG. 2B. Lee discloses all frames, including the second frame, is from the scene at ¶ [0040]: “Image frame 116 can be any suitable image frame of any suitable video sequence. Image frame 116 illustrates an object 118, e.g., a dog, against a background.” See, also, ¶ [0053] and FIGS. 1, 2A-2B. Lee discloses the generating the second frame segmentation step is conducted as part of a single response at ¶¶ [0029](“A user may provide a user annotation to any image frame or existing mask of an image frame, which triggers the interaction network, feature aggregation module, and propagation network, so that an updated mask is generated for each image frame of a video sequence based on a user annotation to one image frame of the video sequence…”); [0052](“[B]ased on a user annotation to indicate an object in one image frame in a video sequence, a mask estimation for the object is generated by the interaction network”), [0055]-[0057].
With regards to claim 17, Lee discloses displaying a prompt (e.g., display of image 116 prompts user to annotate) to select a segmentation target wherein the correction input is provided in response to the prompt at ¶ [0040]: “[U]ser 102 obtains an image frame 116 via computing device 104-1. Image frame 116 can be any suitable image frame of any suitable video sequence. Image frame 116 illustrates an object 118, e.g., a dog, against a background. User 102 provides user annotation 120 for image frame 116 to indicate object 118. User annotation 120 can be any suitable annotation, such as a bounding box, a click, a brush stroke, a line, a curve, an unconstrained trace, combinations thereof, and the like. In the example in FIG. 1, user annotation 120 denotes a scribble, such as a scribble made with a touch gesture on a touchscreen of computing device 104-1 or a cursor controlled by a mouse.”

    PNG
    media_image1.png
    513
    674
    media_image1.png
    Greyscale

Lee discloses that training the segmentation using the correction input includes tagging a portion of the frame identified by the correction input with a tag for the segmentation target at ¶¶ [0030](“In one example, a synthetically generated annotation is generated by selecting a seed pixel within an area in an image frame that includes an object,”), [0041]: “Based on user annotation 120 indicating object 118 in image frame 116, segmentation system 114 generates mask image 122A mask image can include values in a range (e.g., with the range [0, 1]) and represent a probability of each pixel belonging to a target object.”; [0096](“In a first round, a user annotation is provided to a first image frame at 502, and the mask for this image frame is propagated to all other image frames, such as by a propagation network of object segmentation system 110”), [0153](“In one example, user interface module 150 receives a user annotation over an image frame of a video sequence, the user annotation indicating an object in the image frame.”), [0168](“The interaction network and the propagation network are trained based on the respective mask images that have been updated...”) 
Lee discloses the portion of the frame and the tag are used as a supervisor in a training routine for the segmentation network at ¶¶ [0096](“In a first round, a user annotation is provided to a first image frame at 502, and the mask for this image frame is propagated to all other image frames, such as by a propagation network of object segmentation system 110”), [0168](“The interaction network and the propagation network are trained based on the respective mask images that have been updated...”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID F DUNPHY/Primary Examiner, Art Unit 2668